Title: James Madison to Thomas Jefferson, 1 May 1809
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir  Washington May 1. 1809
            I am just favored with yours of the 27th. Young Gelston is here preparing to take his passage for France as bearer and expositor of dispatches, in the Syren sloop of war which is waiting for him at Baltimore. He leaves this tomorrow morning.  Mr Gallatin has had a conversation with Turreau at his residence near Baltimore. He professes to be confident that his Govt will consider England as broken down by the example given she has given in repealing her orders, and that the F. Decrees will be repealed as a matter of course. His communications by the Syren will, if he be sincere, press the policy of an immediate repeal. No official accts have been recd from the French letter of Marque arrived at Boston. The difficulty most likely to threaten our relations with France, lies in the effort she may make to render us in some way subservient to the reduction of Span: America; particularly by witholding our commerce. This apprehension is corroborated by the language of Turreau. He alluded to his conversations with you relating to Cuba on which he builds jealousies which he did not conceal. Cuba will without doubt be a cardinal object with Napoleon.
            The Spirit which England will bring into the ulterior negociations must differ much from that which influenced former Treaties, if it can be moulded to our just views; and we must be prepared to meet it with a prudent adherence to our essential interests. It is possible however that the school of adversity may have taught her the policy of substituting for her arrogant pretensions, somewhat of a conciliating moderation towards the US. Judging from the tone lately used, a change of that sort may would be the less wonderful. If she can be brought to a fair estimate of her real interest, it seems very practicable to surmount the obstacles which have hitherto kept us at variance, and untill surmounted must continue to do so. The case of impressments, hitherto the greatest obstacle, seems to admit most easily of adjustment, on grounds mutually advantageous. 
            Yrs with affectionate respects James Madison
          
          
            It is understood that the Election in the State of N. York is has issued very favorably.
          
        